Citation Nr: 1512180	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2014, a travel board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Lumbar degenerative disc disease is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, lumbar degenerative disc disease is due to service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran appeals the denial of service connection for a back disability.  He claims his back disability was caused by carrying heavy photography equipment during service.  After weighing the evidence of record, the Board will grant the claim under the doctrine of reasonable doubt.  38 U.S.C.A. § 5107.

To that end, the Veteran has lumbar degenerative disc disease and credible and competent evidence has been provided establishing a nexus between the current diagnosis and service.  In February 2011, M. G., who reportedly served with the Veteran, recalled that during service the appellant was required to carry all of his own equipment which included the camera, lighting, and sound equipment, along with film and accessories in a BC-5 locker.  According to M.G., much of that work included the use of the heavy Arrifiex cameras on a shoulder mount through rough terrains.  Additionally, he said that the Veteran was the primary photographer on the Tyler Mount, which was transported in a 4'x4' case, and was quite heavy.

Based upon examination findings, the Veteran's reported history, review of the lay statement of M.G. and review of pictures of the Veteran using the photography equipment during service, private physician, Dr. D, opined in June 2011 that it is more likely than not that the Veteran's chronic mechanical low back pain began during his work with the Department of the Army Special Photographic Office (Panama) and that work significantly contributed to his persistent low back pain with radiation and associated disability.  

The Board is mindful that postservice the Veteran worked jobs which require physical labor, to include work in the timber industry, mechanical work and saw mill work.  Further, a December 2012 VA physician's assistant opined that it was less likely than not that the Veteran's back condition had its onset in service.  The physician's assistant stated that the Veteran's low back disorder was similar to the disorder currently found in his neck, and that he was not treated or seen for back pain during service.  The physician's assistant also commented that the Veteran also did not seek treatment for back pain until 38 years after service.  

The Veteran has, however, presented competent and credible lay evidence discussing his need to carry heavy equipment during service and subsequent back problems.  The appellant did not enter service with a back disorder, but there is competent evidence that his current disorder is related to service.  His statements in conjunction with the statement from M.G., the medical opinion from Dr. D, as well as the fact that a physician has superior training when compared with a physician's assistant, place the evidence in equipoise.  Hence, after resolving reasonable doubt in the Veteran's favor, service connection for lumbar degenerative disc disease is granted.


ORDER

Entitlement to service connection for lumbar degenerative disc disease is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


